Citation Nr: 0503337	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO rating decision.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected bilateral hearing disability is 
shown to be manifested by level III hearing in the right ear 
and level III in the left ear.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85 including Diagnostic Code (DC) 
6100, 4.86 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of a May 
2003 Statement of the Case, and a May 2003 Supplemental 
Statement of the Case, and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes a November 2002 letter, in 
which the veteran was advised of his and VA's 
responsibilities under the VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him, and explained what the evidence must show in 
order to substantiate an increased rating claim.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Entitlement to an initial compensable evaluation for
service-connected bilateral hearing loss

The veteran contends that he should be assigned a compensable 
rating for his service-connected hearing loss due to the fact 
that his hearing disability is more severe than contemplated 
by the 0 percent rating currently assigned under 38 C.F.R. 
§ 4.85, DC 6100 (2004).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, DC 6100.  

Exceptional patterns of hearing impairment are analyzed using 
a different set of criteria.  When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, a Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa will be applied, whichever results in the higher 
numeral.  Each ear must be evaluated separately.  38 C.F.R. 
§ 4.86.

The Board notes, on an authorized audiological evaluation in 
December 2002, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
85
95
LEFT
30
50
85
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  

Also of record is an April 2003 private opinion letter 
indicating that an audiology evaluation noted the veteran's 
speech thresholds at 40 dB with a discrimination score of 80 
percent in the right ear, and 35dB with a discrimination 
score of 76 percent in the left ear.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

According to the rating schedule for hearing loss, the 
veteran does not qualify for a compensable rating, using 
scores from either the December 2002 or the April 2003 
medical opinions.  

The veteran's numeric designation of hearing impairment based 
on pure tone threshold average and speech discrimination 
(table VI) was determined to be level III for the right ear.  
38 C.F.R. § 4.85.  The veteran's numeric designation of 
hearing impairment based only on pure tone threshold average 
(table VI) was determined to be level III for the left ear.  
38 C.F.R. § 4.86(a).  

When those averages are applied to the hearing impairment 
chart (table VII), using the left ear as the poorer ear and 
the right ear as the better ear, the results correspond to a 
noncompensable evaluation.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against granting a 
compensable evaluation for the service-connected bilateral 
hearing loss under the criteria of Diagnostic Code 6100.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected bilateral hearing 
loss as prescribed by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.  



ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


